IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38526

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 747
                                                )
        Plaintiff-Respondent,                   )     Filed: December 15, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
FIDEL FLORES RODRIGUEZ,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
        Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                                )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho,
        Elmore County. Hon. Richard D. Greenwood, District Judge.

        Judgment of conviction and unified sentence of seven years, with a minimum
        period of confinement of two and one-half years, for possession of a controlled
        substance, affirmed.

        Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
        Fidel Flores Rodriguez was found guilty of possession of a controlled substance. I.C. §
37-2732(c)(1). The district court sentenced Rodriguez to a unified term of seven years, with a
minimum period of confinement of two and one-half years. However, the district court retained
jurisdiction and sent Rodriguez to participate in the rider program. Rodriguez appeals, claiming
his sentence is excessive. 1


1
       Rodriguez was also found guilty of misdemeanor frequenting a place where controlled
substances are known to be located. However, Rodriguez does not challenge that judgment of
conviction or sentence in this appeal.

                                               1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rodriguez’s judgment of conviction and sentence are affirmed.




                                                   2